—Appeal from a judgment of the County Court of Chemung County (Castellino, J.), rendered July 28, 1995, convicting defendant upon his plea of guilty of the crime of attempted promoting prison contraband in the first degree.
*738Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no non-frivolous issues that can be raised on appeal. Our review of both the record and defense counsel’s brief leads us to the same conclusion. Defendant entered a knowing, voluntary and intelligent plea of guilty of the crime of attempted promoting prison contraband in the first degree, and his sentence was in accordance with the plea agreement and complied with the relevant statutory requirements. Accordingly, the judgment is affirmed, and defense counsel’s application for leave to withdraw is granted (see generally, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Crew III, J. P., White, Yesawich Jr., Peters and Carpinello, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.